Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 07/21/2021 has been entered. Claim 3 has been removed. Claims 1-2 and 4-20 are pending in the case.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Gabryjelski (US 20160170629 A1 hereinafter Gabryjelski).

claim 1, Freed teaches a method of facilitating manual selection of an entity from a list of entities displayed in a scrollable list, comprising the steps of: [Fig. 8 illustrates a process for selection emails from a list Col. 13 Ln. 11-29]
establishing a list of selectable entities; [Fig. 8 800 illustrated identified list of selectable emails Col. 13 Ln. 11-29]
identifying a range of said selectable entities within said list; [Fig. 8 800 illustrated identified range of emails Col. 13 Ln. 11-29]
displaying a portion of said range; [display list of emails Col. 1 Ln. 51-59]
receiving an output signal in response to manually applied pressure; [changes output based on force Col. 2 Ln. 40-64] 
scrolling through said range at a rate related to said manually applied pressure; and  [Fig. 8 illustrates how force can change speed of scroll and collapses or compresses (reduce range) of list Col. 13 Ln. 11-29  "The threshold of force and/or speed at which the displayed list of content items changes to a user interface showing a collapsed version of the list may be designated by the user based on his or her preferences and ability to read items rapidly scrolling across the display."]
reducing said range during said scrolling operation.  [Fig. 8 illustrates how force can change speed of scroll and collapses or compresses (reduce range) of list Col. 13 Ln. 11-29  "The threshold of force and/or speed at which the displayed list of content items changes to a user interface showing a collapsed version of the list may be designated by the user based on his or her preferences and ability to read items rapidly scrolling across the display."]
wherein said identifying step initially identifies all of said entities as being within said range; and  [Freed identifies emails displayed Col. 1 Ln. 50-60]

However, Gabryjelski teaches wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step. [removes relative to initial position ¶52 "removal of content relative to initial content 208"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the collapsible scrolling by Freed by incorporating the wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step by Gabryjelski because both techniques address the same field of scrolling lists and by incorporating Gabryjelski into Freed further improves the efficiency of the scrolling experience by reducing jumps allowing users to keep track of their place. [Gabryjelski ¶2-¶3]

As to dependent claim 2, the rejection of claim 1 is incorporated. Freed and Gabryjelski further teach wherein said plurality of entities are selected from a nonexclusive list of entities including: image frames from a video production and [Freed fames in video editing Fig. 11 Col. 14 Ln. 37-62] Items of text in a text file. [Freed text content Col. 3 Ln. 43-57]

As to dependent claim 4, the rejection of claim 3 is incorporated. Freed and Gabryjelski further teach wherein: said scrolling step scrolls from a start of said list to an end of said list; and
[Gabryjelski scrolls to end ¶18] said step of removing includes removing entities from said range progressively from said start. [Gabryjelski removes relative to initial position ¶52 "removal of content relative to initial content 208"]


As to dependent claim 5, the rejection of claim 1 is incorporated. Freed and Gabryjelski further teach further including the step of distinguishing said output signal between a normal pressure and a high pressure, wherein said high pressure is higher than said normal pressure. [Freed Fig. 8 Illustrates various pressure levels with thresholds Col. 12. Ln. 58-65 "This feature may be implemented upon the applied force (e.g., F.sub.2) or scroll speed exceeding a threshold"]

As to dependent claim 6, the rejection of claim 1 is incorporated. Freed and Gabryjelski further teach wherein said reducing step only occurs upon a production of said high pressure. [Freed Fig. 8 812 illustrates high force level Col. 11 Ln. 6-28]

As to dependent claim 10, the rejection of claim 1 is incorporated. Freed and Gabryjelski further teach wherein said reducing step is governed to prevent an intended entity from being excluded from said range before a selection is made. [Freed Fig. 8 illustrates collapsing which doesn’t exclude entities Col. 12 Ln. 33-45]

As to independent claim 11, Freed teaches an apparatus for allowing a user to make a manual selection, comprising: [Fig. 1 device 100 Col. 3 Ln. 34-42]
a display device [display display Col. 2 Ln. 40-64] for displaying a range of entities in a scrollable list;  [display list of emails Col. 1 Ln. 51-59]

and a processing device [Fig. 2  processors 202] configured to scroll through said range at a rate determined by said output signal, and to reduce said range as a scrolling operation is performed. [Fig. 8 illustrates how force can change speed of scroll and collapses or compresses (reduce range) of list Col. 13 Ln. 11-29 "The threshold of force and/or speed at which the displayed list of content items changes to a user interface showing a collapsed version of the list may be designated by the user based on his or her preferences and ability to read items rapidly scrolling across the display."]
wherein all said entities are initially identified as being within said range and [Freed identifies emails displayed Col. 1 Ln. 50-60]
Freed does not specifically teach wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step..
However, Gabryjelski teaches said range is reduced by removing entities from the range that have been moved away from during said scrolling operation. [removes relative to initial position ¶52 "removal of content relative to initial content 208"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the collapsible scrolling by Freed by incorporating the said range is reduced by removing entities from the range that have been moved away from during said scrolling operation by Gabryjelski because both techniques address the same field of scrolling lists and by incorporating Gabryjelski into Freed further 

As to dependent claim 12, the rejection of claim 11 is incorporated. Freed and Gabryjelski further teach wherein said display device and said manually interactive device are combined in a touchsensitive screen. [Freed Col. 2 Ln. 40-64 "force-sensitive touch-screen display"]

As to dependent claim 13, the rejection of claim 11 is incorporated. Freed and Gabryjelski further teach wherein said manually interactive device includes a sensor included in a controller for a device selected from a nonexclusive list including: [Freed sensor Col. 2 Ln. 40-64]  a television remote control; a navigation system; a mobile device and [Freed Col. 3 Ln. 34-42 'mobile telephone"] an input device for a computer. [Freed input device Col. 8 Ln. 60-67]

As to dependent claim 14, the rejection of claim 11 is incorporated. Freed and Gabryjelski further teach wherein: said manually interactive device includes a sensor which identifies a position of a mechanical interaction in an xy plane; and [Freed Touch in Cartesian coordinates Col. 7 Ln. 37-49]
said sensor identifies an extent of applied pressure in a z direction substantially perpendicular to said xy plane. [Freed Force as Z-axis Col. 7 Ln.37-49 "magnitude of force is therefore available to provide a third degree of freedom that may be interpreted by the vector generation module 208 as a Z-axis component"]

claim 15, the rejection of claim 14 is incorporated. Freed and Gabryjelski further teach wherein said identification of applied pressure is determined in response to resistive changes in said sensor. [Freed resistance Col. 5-6 Ln. 65-5]

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Gabryjelski, as applied in the rejection of claim 5 above, and further in view of Case et al. (US 20140152581 A1hereinafter Case).

As to dependent claim 7, Freed and Gabryjelski teach all the limitations as set forth in the rejection of claim 5 that is incorporated. 
Freed and Gabryjelski do not specifically teach calculating a rate of change of applied pressure; and controlling the rate of said reducing step in response to said calculating step.
However, Case teaches calculating a rate of change of applied pressure; and [rate of change ¶28] controlling the rate of said reducing step in response to said calculating step. [changes speed or reverse action ¶28]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the collapsible scrolling by Freed and Gabryjelski by incorporating the calculating a rate of change of applied pressure; and controlling the rate of said reducing step in response to said calculating step by Case because all techniques address the same field of scrolling lists and by incorporating Case into Freed and Gabryjelski improves scrolling with less of a learning curve and more intuitive control [Case ¶31]

s 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Freed in view of Gabryjelski, as applied in the rejection of claim 5 above, and further in view of Kang et al. (US 20190310723 A1 hereinafter Kang).

As to dependent claim 8, Freed and Gabryjelski teach all the limitations as set forth in the rejection of claim 5 that is incorporated. 
Freed and Gabryjelski do not specifically teach detecting a change of applied pressure from said normal pressure to said high pressure at a noted position in said list and recording an end condition upon performing said scrolling step to the end of said range; and returning to said noted position upon the removal of said applied pressure.
 However, Kang teaches detecting a change of applied pressure from said normal pressure to said high pressure at a noted position in said list; [detects higher strength pressure at a position Fig.20A-C  ¶230]
recording an end condition upon performing said scrolling step to the end of said range; and [scrolls to an end Fig.20A-C  ¶230]
returning to said noted position upon the removal of said applied pressure. [returns upon release Fig.20A-C  ¶230 Upon release of the pressure input, a temporary scrolling and referencing operation that returns to an initial scroll start position may be performed"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the collapsible scrolling by Freed and Gabryjelski by incorporating the detecting a change of applied pressure from said normal pressure to said high pressure at a noted position in said list and recording an end condition upon performing said scrolling step to the end of said range; and returning to said noted position upon 

As to dependent claim 9, the rejection of claim 8 is incorporated. Freed, Gabryjelski and Kang further teach wherein said reducing step reduces said range to start at said noted position. [Freed Fig. 8 illustrates collapse as the position of the scroll Col. 1 Ln. 50-60]

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 20180275756 A1 hereinafter Rai) in view of Gabryjelski.

As to independent claim 16, Rai teaches a television system, comprising: a television-set; and [¶22 "a wall-mounted TV"]
 a remote-control-device, having a sensor responsive to manually applied pressure and a processor, wherein said television-set is configured to:  [remote with pressure sensing ¶22 "
a remote control device, which can include a physical button or a touchscreen, will have various levels of pressure which can be applied to perform different functions"]
display a portion of a range that is identified from a list of available television programs; and [Fig. 3 302 illustrates a list of channels in with a range of time ¶28]
show a television program selected from said list; and [Fig. 4 402 illustrates a selected channel ¶31]
wherein said processor is configured to: identify said range including initially identifying all said television programs as being within said range; [displays range ¶28, Fig. 3]

scroll through said range at a rate determined by said output signal to identify said portion for display; and [Fig. 3 304-310 illustrates scrolling through time at different rates according to pressure ¶28-¶30]
Rai does not specifically teach reduce said range during said scrolling operation.
However, Gabryjelski teaches reduce said range during said scrolling operation by removing content from the range that have been moved away from during said scrolling step.[removes initial content ¶52 "removal of content relative to initial content 208”]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the collapsible scrolling by Freed by incorporating the reduce said range during said scrolling operation by Gabryjelski because both techniques address the same field of scrolling lists and by incorporating Gabryjelski into Rai further improves the efficiency of the scrolling experience by reducing jumps allowing users to keep track of their place. [Gabryjelski ¶2-¶3]

As to dependent claim 17, the rejection of claim 16 is incorporated. Rai and Gabryjelski further teach wherein said processor is further configured to: scroll from a start of said list to an end of said list; and [Gabryjelski scrolls to end ¶18]
remove entities from said range progressively from said start.[Gabryjelski removes initial content ¶52 "removal of content relative to initial content 208]

18 is rejected under 35 U.S.C. 103 as being unpatentable over Rai in view of Gabryjelski, as applied in the rejection of claim 16 above, and further in view of Case

As to dependent claim 18, Rai and Gabryjelski teach all the limitations as set forth in the rejection of claim 16 that is incorporated. 
Rai and Gabryjelski do not specifically teach calculate a rate of change of applied pressure; and control the rate of said reduction in response to calculating said rate
However, Case teaches calculate a rate of change of applied pressure; and [rate of change ¶28] control the rate of said reduction in response to calculating said rate [changes speed or reverse action ¶28]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scrolling by Rai and Gabryjelski by incorporating the calculate a rate of change of applied pressure; and control the rate of said reduction in response to calculating said rate by Case because all techniques address the same field of scrolling lists and by incorporating Case into Rai and Gabryjelski improves scrolling with less of a learning curve and more intuitive control [Case ¶31]

Claim 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai in view of Gabryjelski, as applied in the rejection of claim 16 above, and further in view of Kang

As to dependent claim 19, Rai and Gabryjelski teach all the limitations as set forth in the rejection of claim 16 that is incorporated. 

However, Kang teaches detect a change of applied pressure from a normal pressure to a high pressure at a noted position in said list; [detects higher strength pressure at a position Fig.20A-C  ¶230]
record an end condition upon performing said scrolling to an end of said range; and  [scrolls to an end Fig.20A-C  ¶230]
return to said noted position upon the removal of said applied pressure. [returns upon release Fig.20A-C  ¶230 Upon release of the pressure input, a temporary scrolling and referencing operation that returns to an initial scroll start position may be performed"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the scrolling by Rai and Gabryjelski by incorporating the detecting a change of applied pressure from said normal pressure to said high pressure at a noted position in said list and recording an end condition upon performing said scrolling step to the end of said range; and returning to said noted position upon the removal of said applied pressure by Kang because both techniques address the same field of scrolling lists and by incorporating Kang into Rai and Gabryjelski 

As to dependent claim 20, the rejection of claim 19 is incorporated. Rai, Gabryjelski and Kang further teach wherein said processor is further configured to reduce said range to start at said noted position. [Gabryjelski removes start thereby starting at new postion ¶52]

Response to Arguments
Applicant's arguments filed 07/21/2021. In the remark, Applicant argues that:
(1) Freed and Gabryjelski fail to teach "wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step." as recited in amended claim 1.

Examiner fully considers but respectfully disagrees with applicant's arguments regarding the following points.

As to point (1) Freed and Gabryjelski do teach "wherein said reducing step includes removing entities from the range that have been moved away from during said scrolling step." as recited in amended claim 1. Gabryjelski teaches addition or removal of content triggered by movement of scrollbar. One of ordinary skill in the art would agree that removing content relative to initial content would include content moved away from despite applicant asking how they are removed it makes little sense to remove any other content. (see Gabryjelski ¶51-53)  With regard to the range of initial content see Fig. 4 illustrating a range of initial content and a scroll position and examiner sees scrolled past entries included in the initial content that may be removed. Further see Freed Fig. 8 illustrates removing email entries responsive to force scrolling which may be performed on a scrolled list. According to MPEP 2111, examiner is obliged to give the terms or phrases their broadest interpretation definition awarded by one of an ordinary skill in the art unless applicant has provided some indication of the definition of the claimed terms or phrases. Hence, Freed and Gabryjelski do teach "wherein said reducing step includes 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
De Vries et al. (US 20170357520 A1) teaches removing first items of a scrollable list while scrolling (see ¶313)
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/27/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BEAU D SPRATT/            Primary Examiner, Art Unit 2143